Citation Nr: 1448357	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for residuals shell fragment wound, left shoulder.

3.  Entitlement to an initial compensable rating for residual scar, left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The RO, in pertinent part, granted service connection for bilateral hearing loss, evaluated as zero percent (noncompensably) disabling; granted service connection for tinnitus, evaluated as 10 percent disabling; and granted service connection for residuals of shell fragment wound, left shoulder, evaluated as zero percent disabling.  In April, 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal pertinent to the noncompensable ratings for bilateral hearing loss and shrapnel wound, left shoulder (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

As will be addressed herein, in June 2010, the Veteran elected to withdraw from appellate consideration the claim for an initial compensable rating for bilateral hearing loss.  Accordingly, that claim will be formally dismissed below.

A June 2011 rating decision granted the Veteran's claim for posttraumatic stress disorder, 50 percent disabling effective from October 22, 2010; denied service connection for a low back condition; and denied service connection for lipomas on the chest and belly.  Moreover, a July 2013 rating decision denied the Veteran's service connection claims for bilateral foot condition; bilateral leg condition; a prostate condition; a kidney condition; a bladder condition; and a back condition.  The Veteran has not submitted a NOD with the June 2011 and July 2013 rating decisions.  As such, there is no need to remand these issues in order for the Agency of Original Jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

During the pendency of the appeal, in a January 2012 rating decision, the AOJ granted service connection for left shoulder scar effective May 23, 2008, the original date of claim.  Although the AOJ has not treated this issue as being in appellate status, because this action by the AOJ in effect resulted in a separate rating for symptoms which are considered part and parcel of or associated with the service-connected shrapnel wound injury to left shoulder, the Board finds this issue should also be viewed as being in appellate status and, therefore have been included on the title page.

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claims.  The electronic files contain additional evidence, including a July 2013 rating decision, a September 2014 brief from the Veteran's representative and additional VA treatment records, which the Board has reviewed.

The Board's disposition of the claim for an initial compensable rating for bilateral hearing loss is set forth below.  The initial ratings for left shoulder shrapnel wound residuals, and left shoulder scar claims are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when if further action, on his part, is required.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for an initial compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to an initial compensable rating for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal as to a claim for an initial compensable rating for bilateral hearing loss, the Veteran elected to withdraw the issue from appellate consideration in June 2010.  A typewritten signed statement in effect reflecting such, dated June 2, 2010, is on file. 

Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to the matter of entitlement to an initial compensable rating for bilateral hearing loss.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claim and it must be dismissed.


ORDER

The appeal as to the claim for entitlement to an initial compensable rating for bilateral hearing loss, is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's left shoulder disability claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran was last examined for purposes of evaluating the severity of his service-connected left shoulder disability, to include left shoulder scar, in July and August 2010.  A review of the Veteran's electronic Virtual VA file reveals a December 2011 VA occupational therapy consultation report that documents the Veteran's continued complaints of left shoulder pain.  He was provided with ultrasound, ice and gentle massage.  The Veteran was instructed to follow-up with his primary care physician.  In the Board's view, the findings in the reports of those examinations are too remote for rating purposes.  As such, a new examination is required.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Records of the Veteran's treatment through the Northern Indiana VA Medical Center (VAMC) dated through June 16, 2013-were last uploaded to the Veteran's electronic claims file on July 25, 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his appeal is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant treatment of the left shoulder the Veteran has received through the Northern Indiana VAMC since June 17, 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his shrapnel wound residuals to the left shoulder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner should consider all evidence of record, to include the Veteran's lay statements.  The examiner should specifically address the following: 

a)  Identify all orthopedic, muscular, and neurological impairments of the Veteran's left shoulder status post shrapnel wound residuals. 

b)  Identify the muscles and nerves affected by the service-connected shrapnel injuries of left upper extremity.  Determine the severity of the injury on the scale of slight, moderate, moderately severe, or severe.

c)  Conduct range of motion testing of the joint affected and discuss whether the Veteran has additional functional loss from his shrapnel wound injuries to left upper extremity, and describe any pain, pain that impacts functional loss, weakened movement, excess movement, excess fatigability, or incoordination resulting from the injuries, as discussed in 38 C.F.R. §§ 4.40, 4.45 (2014), DeLuca v. Brown, 8 Vet. App. 202 (1995).

The examiner should provide a complete rationale for any opinion provided.

3.  Provide the Veteran with a VA skin examination to evaluate the nature and severity of his left shoulder scar.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine the current level of impairment of his service connected scar on the left upper extremity.  

The examiner must measure the accurate size of the scar and indicate whether such scar is painful, unstable, deep or superficial, or linear or non-linear.  The examiner is also asked to determine whether there is any disabling effect(s) caused by the Veteran's service-connected scar.

A complete rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


